Citation Nr: 0424495	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for status post 
varicocelectomy, with chronic orchialgia.  

2.  Entitlement to service connection for a claimed left 
elbow disability.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1994 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran filed a claim for entitlement to service 
connection for chronic orchialgia and a left elbow disability 
in April 2000.  By rating decision dated in August 2000, the 
RO granted service connection for status post 
varicocelectomy, assigning a noncompensable rating, effective 
April 2000.  The claim for entitlement to service connection 
for a left elbow disability was denied.  In January 2001, the 
veteran underwent VA examination for the disabilities on 
appeal and the examiner noted that the veteran's claims file 
was unavailable for review.  The veteran's representative 
correctly argues, in the April 2004 Statement in Support of 
the Appeal, that the examination is inadequate in this 
regard.  

The Board further notes that, where the assignment of an 
initial rating award is at issue, VA must consider all 
evidence of the veteran's disability as is necessary to 
evaluate the severity of the disability from the initial 
grant of service connection to the present.  Where the 
question for consideration is propriety of the initial 
evaluation assigned to the veteran's disability, evaluation 
of the medical evidence since the grant of the service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Since the veteran's claims file was not available for review 
during the January 2001 VA examination, and coupled with the 
fact that the examination is dated more than three years ago, 
this case must be remanded to afford the veteran a more 
contemporaneous examination, to include the examiner's review 
of the entire record, prior to a final adjudication of the 
veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service connected 
status post varicocelectomy, with chronic 
orchialgia, disability and the non-
service connected claimed left elbow 
disability.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records for VA review.

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine the nature 
and severity of the status post 
varicocelectomy, with chronic orchialgia, 
disability.  The veteran's claims file 
must be made available to the examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  The physician 
should indicate whether the disability 
results in either:
a.) Recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring 
continuous intensive management; or,
b.) Long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management.
The opinion should include reasons and 
bases used in support of the opinion 
rendered.  

4.  The RO should also arrange for the 
veteran to undergo VA examination for the 
claimed left elbow disability to 
determine whether there is a nexus or 
link between the claimed disability and 
active service.  As stated above, is of 
high importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to the 
examining physician for review in this 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
All appropriate tests and studies are to 
be performed.  All medical findings are 
to be reported in detail.  Following 
examination of the veteran and review of 
the record, the examiner is to offer 
medical opinion (s), accompanied by 
complete rationale for the opinion(s) 
offered, as to whether it is at least as 
likely as not that the veteran's claimed 
left elbow disability is related to 
active duty service.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of "staged ratings."  See 
Fenderson.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



